Case 1:15-cv-00018-LJV-MJR Document 86-17 Filed 04/25/19 Page 1 of 2

Exhibit Q

 
Case 1:15-cv-00018-LJV-MJR Document 86-17 Filed 04/25/19 Page 2 of 2

 

wo @
a =
PRESENT: HON, JAMES F. BARGNESI, J.C.C. =
a
8 oF
STATE OF NEW YORK : COUNTY OF ERIE s page)
COUNTY OF ERIE : APPELLATE TERM o ws
= “fj
— co
@ ©
Centurion Capital Corporation, Ss %
Plaintifi/Respondent
ORDER
vs, Appeal No.: NA2017/700030
Christopher McCrobie,
Defendant/Appellant

 

Upon appellant, Christopher McCrobie,’s Notice of Appeal filed on June 23,
2017, seeking reversal of a judgment of Buffalo City Court, (Calvo, J), entered on or
about May 23, 2017, and
Upon appellant, Christopher McCrobie,’s Notice of Motion filed on March 23,
2018 seeking and extension of sixty (60) days to perfect this Appeal and
Said motion was heard on May 18, 2018, after which the Court granted an
extension of ninety (90) days from the Order date to perfect;

Now as of September 5, 2018, it appearing to the satisfaction of this Court that
the appellant has failed to perfect said appeal for a period of over fourteen (14) months
including the ninety (90) day extension granted by this Court, which expired on or about
August 20, 2018, and this matter was heard on the Court’s own motion on September 5,

2018 and upon due deliberation, it is hereby:

ORDERED, that said appeal is dismissed for a failure to timely perfect same.

Dated: Buffalo, New York
September 5, 2018

  

 
